Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-10, 12-16 & 21-25 are allowed.

Applicant has amended independent claims 1 & 10 in response to the office action mailed 24 JUL 20 and added new independent claim 22.  The amendment and arguments found on pages 7-9 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with a power transistor having a first drain, a first source, and a first gate; a negative (N) channel metal oxide semiconductor field effect transistor (MOSFET) having a second drain, a second source, and a second gate, the second drain coupled to the first source; and comprising: a positive (P) channel MOSFET having a third source, a third drain, and a third gate, the third source coupled to the first source and the third drain coupled to the second gate.

Claims 3-9 & 21 are allowable as they depend from claim 1, which is also allowable.

Claim 10 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with a negative (N) channel metal oxide semiconductor field effect transistor (MOSFET) coupled to the power transistor and to the voltage output terminal, the N channel MOSFET configured to switch current from the inductor to the voltage output terminal; and a control transistor coupled to the N channel MOSFET, the control transistor configured to route current from the inductor to the N channel MOSFET.

Claims 12-16 are allowable as they depend from claim 10, which is also allowable.

Claim 22 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with a first negative (N) channel metal oxide semiconductor field effect transistor (MOSFET) having a first drain, a first source, and a first gate; a positive (P) channel MOSFET having a second drain, a second source, and a second gate, the second drain coupled to the first gate; and a second N channel MOSFET having a third drain, a third source, and a third gate, the third source coupled to the first gate.

Claims 23-25 are allowable as they depend from claim 22, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839